DETAILED ACTION
Response to Arguments
The amendment filed 8 December 2020 has been entered in full. Accordingly, claims 1, 3, 5-8, 10, 21, 23, 25-28, and 30 are pending in the application.
Regarding the rejections under 35 U.S.C. 103, Applicant has, in response, amended claims 1 and 21 to recite “receiving user input on a touchscreen of a first user interface; setting fingerprint recognition for at least one function corresponding to a first control of a first application program in response to the user input; reading a layout of the first user interface; determining an icon position of the first control on the first user interface based on the layout of the first user interface; determining a first fingerprint recognition area of a touchscreen on the first user interface based on the icon position of the first control;”. Applicant argues that Alten (U.S. Pub. No. 2016/0063230) does not disclose these limitations. However, one of the previously relied on references, Alameh (U.S. Pub. No. 2014/0359756) by itself does appear to teach the entirety of the amended claims. Updated art rejections are set forth below.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-8, 10, 21, 23, 25-28, and 30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Alameh (U.S. Pub. No. 2014/0359756).
Regarding claim 1, Alameh teaches:
A fingerprint recognition method (See the Abstract.), comprising: 
receiving user input on a touchscreen of a first user interface (See 306 in Fig. 3 and [0041]: “An object touching one of the multiple icons is detected by the low resolution sensing component (act 306). The display component displays an icon in a particular portion of the display component as discussed above. An object touching an icon refers to an object touching part of a top layer of the touch display structure (e.g., touching the top 212 of the cover layer 208 of FIG. 2) that corresponds to (is situated over) the icon.”); 
setting fingerprint recognition for at least one function corresponding to a first control of a first application program in response to the user input (See [0046]-[0047]: “It should be noted that some functionality may use no user authentication. In response to detecting an object touching an icon representing such functionality, the low resolution sensing component need not be deactivated and the high resolution sensing component need not be activated. For example, assume that the telephone functionality represented by the icon 402 of FIG. 4 can be used without user authentication. In response to an object touching the icon 402, the low resolution sensing component remains active. However, in response to detecting an object touching an icon representing functionality that does desire user authentication, the low resolution sensing component is deactivated (act 308),”.); 
reading a layout of the first user interface (See [0057]: “The sensing component control module 106 of FIG. 1 can be aware of the locations of the icons (e.g., via communication with the display control module 110).”); 
determining an icon position of the first control on the first user interface based on the layout of the first user interface (See [0057]: “Thus, if an icon is moved to a new location on the display component and is touched at that new location, the sensing component control module 106 can activate an appropriate area of the high resolution sensing component that corresponds to the touched icon at its new location.”); 
determining a first fingerprint recognition area of the touchscreen on the first user interface based on the icon position of the first control (See limited area determination in [0048]: “In one embodiment, the area of the high resolution sensing component that is activated is a portion of the high resolution sensing component that corresponds to the touched icon, and other portions of the high resolution sensing component (portions that are beyond the portion that corresponds to the touched icon) are inactive.” Then see total area determination in [0051]: “In another embodiment, rather than activating just an area of the high resolution sensing component that corresponds to the touched icon, substantially all of the high resolution sensing component is activated.”)
detecting a user touch operation on the touchscreen (See 312 in Fig. 3 and [0052]: “Returning to FIG. 3, a fingerprint is sensed by the high resolution sensing component in at least the area that corresponds to the touched icon (act 312).”); 
determining whether a touch position corresponding to the touch operation is located in the first fingerprint recognition area (See 312 in Fig. 3 and [0052]: “Returning to FIG. 3, a fingerprint is sensed by the high resolution sensing component in at least the area that corresponds to the touched icon (act 312).”); 
enabling a fingerprint recognition function of the first fingerprint recognition area when the touch position corresponding to the touch operation is located in the first fingerprint recognition area, and obtaining first fingerprint information according to the touch operation (See 310-312 in Fig. 3 and [0052]: “The fingerprint is sensed by the fingerprint characteristics sensing module 112 of FIG. 1 identifying, based on the sensed fingerprint data, various finger characteristics of one or more of the user's fingers sensed by the high resolution sensing component as discussed above.”); 
verifying whether the first fingerprint information matches preset fingerprint information (See [0053]: “The sensed fingerprint is authenticated (act 314). The sensed fingerprint is authenticated by the user authentication module 114 of FIG. 1 analyzing the finger characteristics identified in act 312 and comparing the identified characteristics to one or more stored finger characteristic samples maintained as part of the authentication data 118 as discussed above.”); 
disabling the fingerprint recognition function (See step 316 in Fig. 3.) upon: verification that the first fingerprint information matches the preset fingerprint information (See [0055]: “The high resolution sensing component can be deactivated and the low resolution sensing component reactivated in response to the user fingerprint being successfully authenticated.”)
verification that the first fingerprint information does not match the preset fingerprint information and a quantity of verification errors exceeds a quantity threshold (See [0055]: “Alternatively, the high resolution sensing component can be deactivated and the low resolution sensing component activated at other times or in response to other events, such as…in response to the user authentication module 114 indicating that the module 114 cannot successfully authenticate the fingerprint”. A “threshold” of one verification error appears to result in unsuccessful authentication and a deactivation of the high resolution sensing component.); and 
executing the at least one function when the first fingerprint information matches the preset fingerprint information (See [0053]: “The authentication in act 314 can result in a successful authentication (e.g., and the user is permitted access to the functionality represented by the icon) or an unsuccessful authentication (e.g., and the user is denied access to the functionality represented by the icon).”).

Regarding claim 3, Alameh teaches:
The fingerprint recognition method according to claim 1, wherein determining a first fingerprint recognition area of a touchscreen according to a first user interface comprises: determining the first fingerprint recognition area corresponding to the first control according to the first user interface of the first application program, wherein the first user interface is an interface that displays at least the first control (See [0046]-[0047], [0048], and [0051].).

Regarding claim 5, Alameh teaches:
The fingerprint recognition method according to claim 1, wherein determining the first fingerprint recognition area of the touchscreen according to the first user interface (See [0046]-[0047].).

Regarding claim 6, Alameh teaches:
The fingerprint recognition method according to claim 1, wherein: the first application program is a desktop management application program (See [0067]: “The techniques discussed herein support various usage scenarios. For example, a user's device can support different functionality (e.g., run multiple applications) that use different authentication accuracies.”), the first control is an identifier of a second application program, and the at least one function is to start the second application program (See [0035]: “For example, the user authentication module 114 can authenticate a user in order to allow the user to access the device 102 itself, programs or applications running on the device 102, other modules or components of the device 102, and so forth. Alternatively, the module 114 can authenticate a user in order to allow the user to access another system or device coupled to the device 102, another system or device accessed by the device 102 via the Internet or other network, and so forth.”).

Regarding claim 7, Alameh teaches:
The fingerprint recognition method according to claim 1, wherein: the first application program is a non-desktop management application program, the first control is any button of the non-desktop management application program, and the at least one function is to start a function corresponding to the any button (See [0035]: “For example, the user authentication module 114 can authenticate a user in order to allow the user to access the device 102 itself, programs or applications running on the device 102, other modules or components of the device 102, and so forth. Alternatively, the module 114 can authenticate a user in order to allow the user to access another system or device coupled to the device 102, another system or device accessed by the device 102 via the Internet or other network, and so forth.”).

Regarding claim 8, Alameh teaches:
The fingerprint recognition method according to claim 4, wherein after receiving user input, the method further comprises: adding a specific identifier to the first control, wherein the specific identifier is used to indicate that fingerprint recognition needs to be performed to execute the at least one function (See [0065]: “Alternatively, an indication can be provided to the user to place his or her fingers on a particular portion of the touch display structure 200 corresponding to an area of the high resolution sensing component 204 that can be activated to sense fingerprints”).

Regarding claim 10, Alameh teaches:
The fingerprint recognition method according to claim 1, wherein disabling the fingerprint recognition function further comprising: 
disabling a fingerprint collection device when the first fingerprint information does not match the preset fingerprint information, and no user fingerprint information is detected in a first predetermined time (See [0055]: “Alternatively, the high resolution sensing component can be deactivated and the low resolution sensing component activated at other times or in response to other events, such as after a threshold amount of time elapses without the user authentication module 114 being able to successfully authenticate the fingerprint, in response to the user authentication module 114 indicating that the module 114 cannot successfully authenticate the fingerprint”.); or 
disabling the fingerprint collection device when the first fingerprint information does not match the preset fingerprint information, and any user fingerprint information detected in a second predetermined time is inconsistent with the preset fingerprint information; or 
disabling the fingerprint collection device when the first fingerprint information does not match the preset fingerprint information and it is detected that the user touches a non-fingerprint recognition area, wherein the non-fingerprint recognition area is an area except the first fingerprint recognition area.

Claim 21 is met by Alameh for the reasons given in the treatment of claim 1. Alameh further teaches:
A mobile terminal, comprising: one or more processors; a memory coupled to the one or more processors, the memory comprising instructions that, when executed by the one or more processors, cause the mobile terminal to: (See the Abstract.)

Claim 23 is met by Alameh for the reasons given in the treatment of claim 3.

Claim 25 is met by Alameh for the reasons given in the treatment of claim 5.

Claim 26 is met by Alameh for the reasons given in the treatment of claim 6.

Claim 27 is met by Alameh for the reasons given in the treatment of claim 7.

Claim 28 is met by Alameh for the reasons given in the treatment of claim 8.

Claim 30 is met by Alameh for the reasons given in the treatment of claim 21.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981.  The examiner can normally be reached on 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661